Interim Decision #1628

Marrer or Mirza
In Deportation Proceedings
A-11916648,
Decuted by Koara August 6, £300

In establishing cligibiliiy to receive an immigrant visa for the purposes of ad-
justment of status pursuant to eection 245, Immigration and Nationality Act,
a8 amenaea, respondent, who 1s already 4 purt vf Ube Uuiled States labor
market, having been employed on @ full-time basis in this country for over 4
years, is nevertheless subject to the Inhor certification requirements of sec-
tion 212(a) (14) of the Act, as amended by P-L. 89-236, to the same extent
ao If he wots occhiag an immigrant viea drom a consular offlcar absoad.

Carer: 7
Order: Act of 1952—Section 241(a)(2) 18 U.S.C. 1251 (a) (2)}—Nonimmi-

grant student—Remained longer than permitted.

‘This case comes forward on appeal from an order entered by the
special inquiry officer on May 27, 1966 denying the respondent’s
application for adjustment. of status to that of a permanent resi-
dent as provided in section 245 of the Immigration ond Nationality
Act but granting him permission to depart voluntarily from the
United Statec in liou of deportation and directing that he ba de-
ported from the United States to Lebanon, the country designated
by him, on the charge set forth in the order to show cause and
further directing that he be deported from the United States to
‘Traq in the event the aforenamed country notifies the Attorney Gen-
eral it is unwilling to accept him into its territory. The respondent,
a 80-year-old single male, nutive and citizen of Iraq, has resided
continuously in the United States since his admission as a nonim-
migrant student at New York, New York on or about September
18, 1960 authorized to remain in the United States in such status
until November 31, 1965. The respondent has remained in the
United States without authority since the latter date. Deportation

proceedings were instituted against him on April 5, 1966 at which
* time the order to show cause issued on March 31, 1966 was served
upon him.
756
Interim Decision 3#1628

Fleusiuye in doportotion proceedings wore held at Chiengn, THli-”

tion pi

nois on ‘April 15, and May 25, 1966, respectively. The respondent
and counsel admitted the truth of the factual allegations set forth
jn the order to show cause and conceded deportability on the charge
stated therein. The evidence of record clearly establishes that the
respondent is subject to deportation under the provisions of section
941(a) (2) of the Immigration and Nationality Act, in that, after
admission os a nonimmigrant under section 101(2) (15) of the Act,
he remained in the United States for a longer time than i
Counsel on appeal asserted the specisl inquiry officer erred in
denying the respondent’s application for adjustment of status. Ac-
cording to counsel the respondent does not need a Leubor verlifica-
tion because he is already a part of the United States labor market
and will not displace a United States worker. The respondent has
not attended school sinca June 1965 and he has been employed on
a full-time basis in the United States for over four years (pp. 5 & 7).
‘He is presently employed as a rebuyer at o salary of $120 per weok
by a business firm in Chicago, Illinois, The points raised by
counsel on appenl are ubvivusly cuutuay tu the clear meaning of
the pertinent statute and the regulations promulgated to implement
such statute. .

The respondent is not eligible for the benefits of section 245 of
the Immigration and Nationality Act unless he is the beneficiary
of a valid unexpired vise petition filed in accordance with Part
204, 8 CFR approved to accord him the status applied for. During
the deportation hearing counsel conceded that the respondent ic not
the beneficiary of an approved visa petition to accord him status
under section 203() (3) or 203(a) (6) of the Immigration and Na-
tionelity Act. Since the respondent is not the beneficiary of an ap-
proved visa petition to accord him status under section 205(a) (3)
or 208(a) (6) of the Immigration and Nationality Act, an immigrant
visa is not readily availeble to him because visas under the non-
preference portion of the quota. for Traq are unavailable (United
States Department of State Visa Office Bulletin No. 162, dated July
15, 1968). ‘The respondent under the Jaw is in no different position
than an alien seeking an immigrant visa from 2 consular officer
abroad. Counsel’s argument that it was not the intention of Con-
gress to have the aforementioned restrictions applied to an alien
situated as the respondent herein is neither convincing nor com-
pelling. A full reading of coction 9, Summary of Public Law 89-

286 referred to by veounsel in his brief on appeal shows that the *

primary responsibilities are placed upon the intending immigrant to

.obtain the Secretary of*Labor clearance prior to the issuance of a

‘188
Interim Decision #1628

visa * * # Moreover, Senate Report No. 748 among other things
states that under the instant bill, the primary responsibilities are
placed upon the intending immigrant to obtain « Secretary of Labor
clearance prior to the issuance of a visa * * *, The certification
must be obtained in individual cuses‘before a visa may be issued to
7 intending immigrant (p. 15, S.R. No. 748, dated September 15,

165).

After carefully considering all the evidence of record, together
with counsel’s representations on appeal, the decision of the special
inquiry officer will be affirmed. The respondent has been accorded
the privilege of voluntary departure which is the maximum dis-
cretionucy relief available to him in the premiccs, Accordingly,
the following order will be entered. . :

ORDER: It is ordered that the appeal be dismissed.

18°
